El Juez Asociado Sr. Aldréy,
emitió la opinión del tribunal.
Conociendo la Corte de Distrito de Gnayama, en grado de apelación, de una denuncia presentada en la corte de paz de dicha localidad contra Lúeas Julián, lo declaró culpable" del delito que se le imputó de portar armas prohibidas y le impuso la pena correspondiente. Contra ese fallo estable-ció Lucas Julián recurso de apelación para ante esta Corte Suprema, en la cual no ha presentado alegato de errores ni tampoco asistió a la vista de ella, pero en la transcripción de los autos existe un pliego conteniendo la prueba practi-cada en el juicio y las excepciones que la defensa del denun-ciado consignó a ciertas resoluciones de la corte sentencia-dora.
Del expresado pliego aparece que después de haber exa-minado el Fiscal dos testigos que presentó a la corte, renun-ció al resto de su prueba, pero le pidió permiso para presen-tar como evidencia el revólver ocupado al denunciado; y al saber por el secretario de dicha corte que tal arma no se *942había recibido en ella, anunció que presentaría prueba de su extravío.
Luego renunció también a este medio de prueba y anum ció que presentaría testigos que habían visto el arma en el juzgado de paz, a cuya clase de prueba se opuso la defensa ■fundándose, primero, en que el Fiscal había cerrado ya su caso; y segundo, en que la evidencia del testigo que se ofre-ció acerca de que se inscribió el arma en el registro de la po-licía no es evidencia de que tal arma perteneciera al acusado y que le fuera ocupada y presentada en el juicio celebrado contra él.
En cuanto al primer motivo de la excepción diremos que el Fiscal no había aún terminado la presentación de toda su evidencia, pues si bien renunció al resto de sus testigos, manifestó, sin embargo, que presentaría el arma ocupada y cuando conoce que no se ha recibido en la corte, trata de probar por otros medios que en realidad fué ocupado un re-vólver al acusado. Pero aunque hubiera sido cierto que cuan-do él propuso esta última evidencia ya había terminado el Fiscal con toda su prueba, no obstante, la corte no habría cometido error alguno en su admisión porque tiene facultad discrecional para regular el orden de la presentación de las pruebas y para permitir la investigación de cualquier hecho directamente relacionado con la cuestión en controversia. (Arrusa v. Laugier, 14 D. P. R., 28.)
El segundo fundamento de la excepción está relacionado íntimamente con una moción que terminadas las pruebas presentó la defensa del acusado, por lo que las trataremos conjuntamente.
Al terminar su prueba el Fiscal la defensa del denunciado alegó que no se había probado el delito imputádole, porque no se había presentado la evidencia adecuada de la existen-cia del arma ocupada que es el corpus delicti, o prueba suple-toria de acuerdo con la ley de evidencia, por lo que faltando esa prueba que es la principal en el delito de portar armas prohibidas, el Pueblo no ha probado su caso.
*943Esta moción y el segundo motivo de la anterior parece sostener la teoría de que en los delitos de portar armas pro-hibidas es necesaria la presentación del arma ocupada y qne sólo en defecto de esto puede presentarse evidencia secun-daria.
En el caso presente, aunque no se presentó a la corte de distrito el arma ocupada al apelante, sin embargo, se mos-tró a ella suficientemente que al ser detenido Lucas Julián llevaba encima, y le fué ocupado, un revólver cargado con cuatro cápsulas, lo que es suficiente para que fuera decla-rado culpable del delito de que se le juzgó, pues la presenta-ción del arma no es un elemento esencial en el delito de por-tar armas prohibidas, que no consiste en que a una persona se le ocupe determinada clase dé armas, sino en demostrar que lleva encima o en su persona, montura, alforjas o banastas, cualquier revólver, puñal, etc. (Leyes de Puerto Rico del año 1905, pág. 23.)
Si, pues, tal delito está constituido por el becbo de llevar encima o en la persona cualquier arma de las que especi-fica la misma ley, justificados esos extrepaos, no es necesario para que proceda una condena, que el arma haya sido ocu-pada ni que se presente al tribunal que conozca del caso, por lo que no existe el error alegado por el apelante por no haberse presentado el arma que portaba el denunciado.
No vemos motivos para una revocación del fallo y debe .ser confirmado.

Confirmada

Jueces concurrentes: Sres. Presidente Hernández y Aso-.ciados MacLeary, Wolf y del Toro.